Zimmer v Zimmer (2020 NY Slip Op 05436)





Zimmer v Zimmer


2020 NY Slip Op 05436


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020

PRESENT: WHALEN, P.J., CENTRA, CURRAN, WINSLOW, AND BANNISTER, JJ. (Filed Oct. 2, 2020.) 


MOTION NO. (190/20) CA 19-01357.

[*1]PAUL ZIMMER, PLAINTIFF-APPELLANT, 
vJAMES K. ZIMMER, AS EXECUTOR OF THE ESTATE OF ROBERTA JUNE ZIMMER, DECEASED, DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.